      Case 4:19-cv-00481-SHR Document 36 Filed 07/08/20 Page 1 of 9



     Jacqueline P. Rubin                         Lee Gelernt
1    (admitted pro hac vice)                     (admitted pro hac vice)
     PAUL, WEISS, RIFKIND,                       AMERICAN CIVIL LIBERTIES
2    WHARTON & GARRISON LLP                      UNION FOUNDATION
     1285 Avenue of the Americas                 IMMIGRANTS’ RIGHTS PROJECT
3    New York, NY 10019                          125 Broad Street, 18th Floor
     (212) 373-3000                              New York, NY 10004
4    jrubin@paulweiss.com                        (212) 549-2660
                                                 lgelernt@aclu.org
5    Attorneys for Plaintiffs
6    (Additional Counsel for Plaintiffs Listed on Signature Page)
7                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ARIZONA
8
   A.I.I.L., on behalf of herself and her minor
9  children, J.A.H.I. and M.E.H.I.; L.L.H.O., on
   behalf of herself and her minor child, K.E.O.H.;
10 J.L.V.A., on behalf of himself and his minor child,
   D.S.V.H.; J.I.S., on behalf of himself and his minor No. 4:19-cv-00481-JAS
11 child, B.L.S.P.; and J.J.P.B., on behalf of himself
   and his minor child, A.E.P.F.,
12
                             Plaintiffs,
13                          -v-
14 Jefferson Beauregard Sessions III, Former
   Attorney General of the United States; Gene           PLAINTIFFS’ RESPONSE TO
15 Hamilton, Counselor to the Attorney General; John     DEFENDANTS’ NOTICES OF
   F. Kelly, Former White House Chief of Staff and       SUPPLEMENTAL
16 Former Secretary of the United States Department      AUTHORITIES
   of Homeland Security (DHS); Stephen Miller,
17 Senior Advisor to the President; Kirstjen Nielsen,
   Former Secretary of DHS; Kevin K. McAleenan,
18 Acting  Secretary of DHS and Former
   Commissioner of United States Customs and
   Border Protection (CBP); Mark Morgan, Acting
19 Commissioner of CBP; Thomas Homan, Former
   Director of United States Immigration and
20 Customs Enforcement (ICE); Ronald D. Vitiello,
   Former Acting Director of ICE; Matthew Albence,
21 Acting Director of ICE; L. Francis Cissna, Former
   Director of United States Citizenship and
22 Immigration Services (USCIS); Carla Provost,
   Chief of CBP U.S. Border Control; Alex Azar,
23 Secretary of the United States Department of
   Health and Human Services (HHS); Margaret
24 Wynne,   Former HHS Counselor for Human
   Services Policy; E. Scott Lloyd, Former Director of
   the United States Office of Refugee Resettlement
25 (ORR); John/Jane Doe DHS Defendants; and
   John/Jane Doe HHS/ORR Defendants,
26
                           Defendants.
        Case 4:19-cv-00481-SHR Document 36 Filed 07/08/20 Page 2 of 9



1           Plaintiffs submit this response to Defendants’ Notices of Supplemental Authorities
2    (Dkt. Nos. 33–34) regarding decisions in three cases: (i) K.O. v. U.S. Immigration &
3    Customs Enf’t, No. CV 20-309 (RC), 2020 WL 3429697 (D.D.C. June 23, 2020), (ii) Dep’t
4    of Homeland Sec. v. Regents of the Univ. of Cal., No. 18-587, 2020 WL 3271746 (U.S.
5    June 18, 2020), and (iii) Peña Arita v. United States, No. 7:19-CV-00288, 2020 WL
6    3542256 (S.D. Tex. June 30, 2020). Contrary to Defendants’ submissions, these cases do
7    not alter the fact that Plaintiffs have stated viable Bivens and 42 U.S.C. §§ 1985 & 1986
8    claims in the Complaint in this case.
9           For the reasons stated below, K.O.’s “special factors” analysis does not apply to
10 Plaintiffs’ Bivens claims as pleaded here; K.O. also applied an incorrect legal standard in
11 analyzing qualified immunity. Further, Regents’s equal protection claim arose in a

12 different context—Deferred Action for Childhood Arrivals (“DACA”)—and involved an
13 official agency action to change immigration policy; in this case, Plaintiffs seek redress for
14 widespread egregious misconduct by Defendants in violation of federal law and the U.S.
15 Constitution. Finally, Peña Arita has no impact on this case, as it was based on different
16 government conduct, against different defendants, under Fifth Circuit precedent that is
17 completely different from Ninth Circuit precedent.
18 I.       K.O. v. U.S. Immigration and Customs Enforcement
19          This Court should not follow K.O., a non-binding decision from a District Court in

20 a different Circuit that construed a different pleading. In any event, Plaintiffs respectfully
21 submit the case was wrongly decided and is likely to be reversed on appeal.
22          First, K.O. wrongly rejected a Bivens remedy because it found that the plaintiffs

23 challenged the government’s promulgation of a “policy” of family separation. In certain
24 limited contexts, using Bivens to challenge a “policy” might be a “special factor”
25 counseling hesitation in providing a Bivens remedy. See K.O., 2020 WL 3429697, at *10.
26 But plaintiffs in K.O. pleaded no such thing. K.O. failed to take all of the plaintiffs’

                                                -1-
       Case 4:19-cv-00481-SHR Document 36 Filed 07/08/20 Page 3 of 9



1    allegations as true, as a court is required to do at the motion-to-dismiss stage, including the
2    plaintiffs’ allegation that the individual conduct of the defendants—not a policy—violated
3    federal law.    See K.O., 2020 WL 3429697, at *1, 10.             But whatever the correct
4    understanding of the pleadings in K.O., here, Plaintiffs do not challenge an immigration
5    policy. See Dkt. No. 31 (Pls.’ Opp’n to Defs.’ Mot. to Dismiss (“Opp’n to MTD”)) at 25–
6    26. Instead, Plaintiffs plead claims based on individual conduct that violates federal law
7    and constitutional rights—Defendants’ practice of separating parents and children,
8    including where no parent was ever prosecuted, and where parents and children were kept
9    separated long after the disposition of the parents’ criminal cases. Id. at 1, 25–26. This
10   Court must take Plaintiffs’ pleadings as true at this stage and disregard a purported “special
11   factor” regarding a policy that is nowhere alleged here. See Cousins v. Lockyer, 568 F.3d
12   1063, 1067 (9th Cir. 2009). Plaintiffs here challenge individual violations of clearly
13   established rights.
14          Second, K.O. incorrectly applied qualified immunity to bar the plaintiffs’ § 1985(3)
15   and § 1986 claims. 2020 WL 3429697, at *13. K.O. reasoned that the defendants could
16   have reasonably believed that the intracorporate conspiracy doctrine—a theory rooted in
17   antitrust law under which there can be no conspiracy among employees of the same
18   corporation—applies to employees spanning multiple federal agencies and departments.
19   Id. K.O. ignored, however, that the operative question for qualified immunity is whether
20   the defendants “violate[d] ‘clearly established statutory or constitutional rights of which a
21   reasonable person would have known.’” Opp’n to MTD at 55 (quoting Tolan v. Cotton,
22   572 U.S. 650, 656 (2014)) (emphasis added). Under that standard, where a defendant
23   violates clearly established constitutional rights, a plaintiff need not also demonstrate that
24   the defendant would be aware of the precise statutory theory of liability. See Opp’n to
25   MTD at 56 (citing Keates v. Koile, 883 F.3d 1228, 1234–40 (9th Cir. 2018)). Here,
26   Plaintiffs plead facts sufficient to show violations of clearly established constitutional
                                                 -2-
         Case 4:19-cv-00481-SHR Document 36 Filed 07/08/20 Page 4 of 9



1    rights—under the Fourth and Fifth Amendments—and thus Defendants are not entitled to
2    qualified immunity, regardless of whether the intracorporate conspiracy doctrine applies.1
3            Accordingly, the District Court’s decision in K.O. does not apply to the claims here,
4    and in any event was wrongly decided.
5    II.     Department of Homeland Security v. Regents of the University of California
6            In Regents, a four-Justice plurality opinion concluded, in part, that the plaintiffs
7    failed to plead an equal protection claim related to the Department of Homeland Security’s
8    (“DHS”) decision to rescind a prior policy, DACA.2 2020 WL 3271746, at *16. But
9    Plaintiffs here do not challenge a single act rescinding a “cross-cutting” immigration relief
10   program that applied to all countries, races, and ethnicities. Id. Rather, Plaintiffs contend
11   that “Defendants intentionally and disparately targeted Central American families for
12   separation” on the ground in Arizona and elsewhere along the southern border, and
13   therefore challenge a collective pattern of actions that violated federal law and the
14   Constitution. See Opp’n to MTD at 44 (citing Flores v. Pierce, 617 F.2d 1386, 1392 (9th
15   Cir. 1980)). Plaintiffs here satisfy the three-factor Arlington Heights test for discriminatory
16   animus in equal protection claims: (i) disparate impact, (ii) procedural irregularity, and
17   (iii) disparaging statements. See Regents, 2020 WL 3271746, at *16 (citing Arlington
18   Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266–68 (1977)).
19
     1
        Other than in K.O., Plaintiffs have identified no case in which the intracorporate
20     conspiracy doctrine has been applied to bar suits against officers conspiring across
       multiple distinct departments of the federal Executive Branch. See Opp’n to MTD at 57.
21     The K.O. plaintiffs never briefed this point, and the K.O. Court did not address it. 2020
       WL 3429697, at *12–13. Further, K.O. concluded that the intracorporate conspiracy
22     doctrine applies to federal employees whose duties “require them to speak and work with
       other officials outside their own departments.” Id., at *13. But, here, Defendants were
23     not regularly performing their duties—they met in secret and intentionally left those who
       would have opposed family separations out of their discussions. See Dkt. No. 1 (Compl.)
24     ¶ 154.
     2
       Regents’s equal protection analysis is dicta because the Court ruled that the rescission of
25     DACA was unlawful under the Administrative Procedure Act. Thus, a determination as
       to whether rescission violated the Equal Protection Clause was not necessary to the
26     holding.
                                                 -3-
       Case 4:19-cv-00481-SHR Document 36 Filed 07/08/20 Page 5 of 9



1           First, Defendants here intentionally focused their unlawful efforts on southern
2    border states, intending to target Central American immigrants entering from Mexico. See
3    Opp’n to MTD at 6. By contrast, the rescission of the DACA policy affected all recipients
4    of DACA relief nationwide.
5           Second, the family separations at issue here were planned and implemented outside
6    of normal agency procedures without any consideration of their lawfulness. In fact,
7    Defendants separated families at the southern border after holding meetings that
8    purposefully excluded experts who would have alerted Defendants to the unlawfulness of
9    their plans. See Opp’n to MTD at 45 (citing Ave. 6E Investments, LLC v. City of Yuma,
10   Ariz., 818 F.3d 493, 507 (9th Cir. 2016)); Compl. ¶ 154. In addition, Defendants separated
11   parents and children despite stating publicly that separations would occur only if the life of
12   the child was in danger. See Compl. ¶ 132. By contrast, Regents characterized DHS’s
13   decision to rescind DACA as “nothing irregular.” 2020 WL 3271746, at *16. DHS
14   rescinded DACA only after the Attorney General determined that it was likely unlawful.
15   See id., at *3, *16. Further, DHS did not publicly deny that it was rescinding DACA.
16          Third, Plaintiffs cite multiple contemporaneous disparaging statements by
17   Defendants, many of which Defendants made in the course of actually planning or carrying
18   out the family separations at issue in this case. For example, the Complaint alleges that a
19   Customs and Border Protection (“CBP”) officer berated Plaintiff Lorena based on her
20   Salvadoran origin. See Compl. ¶ 77. And Defendant Kelly justified the Government’s
21   harsh treatment of immigrants not with concerns for public safety, but rather with the claim
22   that immigrants would not “assimilate” or “integrate” well into the United States. See id.
23   ¶ 251. By contrast, the Regents plurality concluded in dicta that statements made by federal
24   officials disparaging Mexican nationals were not evidence of animus because they were
25   not sufficiently related to the rescission of the DACA policy. See 2020 WL 3271746, at
26   *16.
                                                 -4-
       Case 4:19-cv-00481-SHR Document 36 Filed 07/08/20 Page 6 of 9



1    III.   Peña Arita v. United States
2           Finally, Peña Arita concerned Bivens claims that were framed differently than
3    Plaintiffs’ claims here and decided under Fifth Circuit precedent that is not applicable here.
4           The District Court in Peña Arita stressed that its decision was based on Fifth Circuit
5    precedent. See Peña Arita, 2020 WL 3542256, at *12–15. In contrast to the Fifth Circuit,
6    the Ninth Circuit does not automatically find a new Bivens context when the underlying
7    facts differ from the facts of the “core” Bivens cases (Bivens, Davis, and Carlson).
8    Compare id., at *14 (stating that “the Fifth Circuit is skeptical of even identical
9    constitutional claims”), with Brunoehler v. Tarwater, 743 F. App’x 740, 743–744 (9th Cir.
10   2018) (finding that a Fourth Amendment claim in the context of securities violations did
11   not present a new context even though Bivens itself dealt with drug crimes); Castellanos
12   v. United States, No. 3:18-cv-2334, 2020 WL 619336, at *4–6 (S.D. Cal. Feb. 10, 2020)
13   (finding that an arrest at the Mexico-United States border did not constitute a “new
14   context”). And, unlike the Fifth Circuit, the Ninth Circuit does not find it disqualifying
15   that Congress has not explicitly codified a constitutional damages remedy in the
16   immigration context. Compare Peña Arita, 2020 WL 3542256, at *14 (“The institutional
17   silence speaks volumes and counsels strongly against judicial usurpation of the legislative
18   function.”) (citing De La Paz v. Coy, 786 F.3d 367, 377 (5th Cir. 2015)), with Lanuza v.
19   Love, 899 F.3d 1019, 1031 (9th Cir. 2018) (finding, in the immigration context, that
20   “Congress indicated that such constitutional remedies may be pursued when federal
21   immigration officials violate an individual’s constitutional rights”). Peña Arita is not
22   consistent with Ninth Circuit precedent, and this Court should not follow it here.
23          In any event, the claims in Peña Arita were also quite different from the claims at
24   issue here. Peña Arita arose out of the suicide of a detainee, Marco Antonio Muñoz, at a
25   CBP facility in Texas, which the plaintiffs alleged was the result of low-level CBP agents’
26   failure to provide Mr. Muñoz with adequate medical care. 2020 WL 3542256, at *1, *12–
                                                 -5-
         Case 4:19-cv-00481-SHR Document 36 Filed 07/08/20 Page 7 of 9



1    15. The complaint in Peña Arita alleged that the defendants’ cruel treatment of Mr. Muñoz
2    was the direct result of the Zero Tolerance Policy to prosecute all individuals who
3    committed the misdemeanor of unlawful entry or re-entry under 8 U.S.C. § 1325(a). See
4    id., at *15 (quoting Proposed Third Amended Complaint at 29–30, Peña Arita v. United
5    States, No. 7:19-CV-00288, 2020 WL 3542256 (S.D. Tex. Aug. 18, 2019)) (“[CBP agents]
6    act[ed] with particular cruelty, emboldened by the intent behind [the Zero Tolerance
7    Policy].”). By contrast, Plaintiffs here do not challenge a policy of the Executive Branch—
8    or low-level CBP agents being emboldened by such a policy. Plaintiffs contend that their
9    injuries arose from Defendants’ own “pathological and unconstitutional scheme to cause
10   pain to Plaintiffs and other Central Americans seeking asylum and other relief in the United
11   States.”3 Opp’n to MTD at 1, 58. As such, the analysis in Peña Arita is inapplicable to the
12   instant case.
13                                        *      *      *
14           In sum, for the reasons stated in Plaintiffs’ Opposition (Dkt. No. 31), Plaintiffs were
15   separated cruelly and wantonly from their families, and they have stated Bivens and
16   §§ 1985–1986 claims for violation of their rights under federal law and the Constitution.
17

18

19

20

21

22

23

24
     3
          As Plaintiffs plead in their Complaint, the Zero Tolerance directive was merely a
25        pretext to justify separations of families that were already occurring. Compl. ¶ 160.
          Peña Arita erroneously assumes that family separations flowed from the Zero
26        Tolerance directive.
                                                  -6-
     Case 4:19-cv-00481-SHR Document 36 Filed 07/08/20 Page 8 of 9



1

2    Respectfully submitted,

3    By: /s/ Jacqueline P. Rubin

4        Jacqueline P. Rubin                       Lee Gelernt
         (admitted pro hac vice)                   (admitted pro hac vice)
5        Geoffrey R. Chepiga                       Anand Balakrishnan
         (admitted pro hac vice)                   (admitted pro hac vice)
6        Emily Goldberg                            Daniel A. Galindo
         (admitted pro hac vice)                   (admitted pro hac vice)
7        Hallie S. Goldblatt                       AMERICAN CIVIL LIBERTIES
         (admitted pro hac vice)                   UNION FOUNDATION
8        Steven C. Herzog                          IMMIGRANTS’ RIGHTS PROJECT
         (admitted pro hac vice)                   125 Broad Street, 18th Floor
9        PAUL, WEISS, RIFKIND,                     New York, NY 10004
         WHARTON & GARRISON LLP                    (212) 549-2660
10       1285 Avenue of the Americas
         New York, NY 10019                        Stephen Kang
11       (212) 373-3000                            (admitted pro hac vice)
                                                   Spencer Amdur
12       Alexander A. Reinert                      (admitted pro hac vice)
         (admitted pro hac vice)                   AMERICAN CIVIL LIBERTIES
13       55 Fifth Avenue, Room 1005                UNION FOUNDATION
         New York, NY 10003                        IMMIGRANTS’ RIGHTS PROJECT
14       (212) 790-0403                            39 Drumm Street
                                                   San Francisco, CA 94111
15       Attorneys for Plaintiffs A.I.I.L., on     (917) 620-3555
         behalf of herself and her minor
16       children, J.A.H.I. and M.E.H.I.;          Christine Keeyeh Wee
         L.L.H.O., on behalf of herself and        ACLU FOUNDATION OF ARIZONA
17       her minor child, K.E.O.H.; J.L.V.A.,      P.O. Box 17148
         on behalf of himself and his minor        Phoenix, AZ 85011
18       child, D.S.V.H.; J.I.S., on behalf of     (602) 650-1854
         himself and his minor child,
19       B.L.S.P.; and J.J.P.B., on behalf of
         himself and his minor child,
20       A.E.P.F.

21       July 8, 2020

22

23

24

25

26

                                                 -7-
      Case 4:19-cv-00481-SHR Document 36 Filed 07/08/20 Page 9 of 9



1                               CERTIFICATE OF SERVICE
2          I hereby certify that a true copy of the above document was served upon the attorney
3    of record for each other party by means of the District Clerk’s CM/ECF electronic filing
4    system on July 8, 2020.
5
                                             /s/ Jacqueline P. Rubin
6                                            Jacqueline P. Rubin
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                               -8-
